DETAILED ACTION
This action is a response to an interview on 3/9/21 in which claims 1-24 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. Patent No.: 8,902,803, herein Asterjadhi and NPL: Qualcomm “Further discussion on Wake-up Signal Functions”, herein Qualcomm

As to claim 1, Asterjadhi teaches a method for signal transmission, comprising: 
acquiring, by a base station, a wake-up capability of a terminal device (Asterjadhi column 8 lines 61-67 the STA can advertise to the AP that the STA may not wake up for one or more TIM messages))
determining, by the base station, a first time position for sending power saving signal according to the wake-up capability (Asterjadhi column 9 lines 3-25 For STAs 106 that have notified the AP 104 in this manner, the AP 104 may not include identifiers in the TIM message, even when it has BUs intended for them. STAs 106 can claim their BUs by sending a PS-Poll at any time to the AP 104. In an embodiment, AP 104 can immediately send the BU in response to the PS-Poll. In another embodiment, the AP 104 can respond to the PS-Poll with an ACK, and deliver the BU at a later time. In yet another embodiment, the AP 104 may not immediately respond (neither with ACK nor with BU) to a PS-Poll. The AP 104 can instead reply with a Cumulative ACK frame sent after a given scheduled time after the TIM message.); and 
sending, by the base station, the power saving signal to the terminal device at the first time position, the power saving signal being used for indicating the terminal device to wake up or sleep at a second time position (Asterjadhi column 9 lines 15-25 In other embodiments, the AP 104 can specify the waiting time to deliver the BU via an ACK frame, a TIM element (for a dynamic indication), a beacon, an association response, a probe response, or other management frames sent to the STA 106 (for a static indication). The STA 106 can go to sleep for the waiting time duration. The STA 106 can acknowledge correct reception of the BU by sending an ACK. The STA 106 can then go back to sleep.)

	Asterjadhi does not teach

	wherein the wake-up capability comprises a first wake-up capability or a second wake-up capability, and a wake-up time corresponding to the first wake-up capability is longer than a wake-up time corresponding to the second wake-up capability


	However Qualcomm does teach 

wherein the wake-up capability comprises a first wake-up capability or a second wake-up capability, and a wake-up time corresponding to the first wake-up capability is longer than a wake-up time corresponding to the second wake-up capability (Qualcomm section 2, type I and type II, after the WUS detection the UE decides to switch for NPDCCH detection in the case of type II the time it takes to get ready for processing NPDCCH could be shorter than type I (WUS is shorter))

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Asterjadhi with Qualcomm, because Qualcomm teaches us the WUS resource configuration including the WUS duration and the gap between the end of the WUX mas duration and associated PO should consider UE capability of processing time (Qualcomm proposal 1)

As to claim 9, Asterjadhi teaches a base station, comprising: 
a processor, configured to acquire a wake-up capability of a terminal device, and determine a first time position for sending power saving signal according to the wake-up capability (Asterjadhi Fig. 1 (104) AP  column 8 lines 61-67 the STA can advertise to the AP that the STA may not wake up for one or more TIM messages) ; and 
a transceiver (Asterjadhi Fig. 1 (104) AP )
, configured to send the power saving signal to the terminal device at the first time position determined by the determining unit, the power saving signal being used for indicating the terminal device to wake up or sleep at a second time position (Asterjadhi column 9 lines 15-25 In other embodiments, the AP 104 can specify the waiting time to deliver the BU via an ACK frame, a TIM element (for a dynamic indication), a beacon, an association response, a probe response, or other management frames sent to the STA 106 (for a static indication). The STA 106 can go to sleep for the waiting time duration. The STA 106 can acknowledge correct reception of the BU by sending an ACK. The STA 106 can then go back to sleep.)
)

	Asterjadhi does not teach

	However Qualcomm does teach 
wherein the wake-up capability comprises a first wake-up capability or a second wake-up capability, and a wake-up time corresponding to the first wake-up capability is longer than a wake-up time corresponding to the second wake-up capability (Qualcomm section 2, type I and type II, after the WUS detection the UE decides to switch for NPDCCH detection in the case of type II the time it takes to get ready for processing NPDCCH could be shorter than type I (WUS is shorter))
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Asterjadhi with Qualcomm for the same reasons stated in claim 1.

As to claim 17, Asterjadh teaches a method for signal transmission, comprising: reporting, by a terminal device, a wake-up capability of the terminal device, the wake-up 34Atty. Dkt. No. 10060-01-0048-US capability is used by a base station for determining a first time position for sending power saving signal ((Asterjadhi column 8 lines 61-67 the STA can advertise to the AP that the STA may not wake up for one or more TIM messages column 9 lines 3-25 For STAs 106 that have notified the AP 104 in this manner, the AP 104 may not include identifiers in the TIM message, even when it has BUs intended for them. STAs 106 can claim their BUs by sending a PS-Poll at any time to the AP 104. In an embodiment, AP 104 can immediately send the BU in response to the PS-Poll. In another embodiment, the AP 104 can respond to the PS-Poll with an ACK, and deliver the BU at a later time. In yet another embodiment, the AP 104 may not immediately respond (neither with ACK nor with BU) to a PS-Poll. The AP 104 can instead reply with a Cumulative ACK frame sent after a given scheduled time after the TIM message.)))
)

 receiving, by the terminal device, the power saving signal from the base station at the first time position, the power saving signal being used for indicating the terminal device to wake up or sleep at a second time position (Asterjadhi column 9 lines 15-25 In other embodiments, the AP 104 can specify the waiting time to deliver the BU via an ACK frame, a TIM element (for a dynamic indication), a beacon, an association response, a probe response, or other management frames sent to the STA 106 (for a static indication). The STA 106 can go to sleep for the waiting time duration. The STA 106 can acknowledge correct reception of the BU by sending an ACK. The STA 106 can then go back to sleep.)
Asterjadhi does not teach
	wherein the wake-up capability comprises a first wake-up capability or a second wake-up capability, and a wake-up time corresponding to the first wake-up capability is longer than a wake-up time corresponding to the second wake-up capability
	However Qualcomm does teach 
wherein the wake-up capability comprises a first wake-up capability or a second wake-up capability, and a wake-up time corresponding to the first wake-up capability is longer than a wake-up time corresponding to the second wake-up capability (Qualcomm section 2, type I and type II, after the WUS detection the UE decides to switch for NPDCCH detection in the case of type II the time it takes to get ready for processing NPDCCH could be shorter than type I (WUS is shorter))
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Asterjadhi with Qualcomm for the same reasons stated in claim 1.
As to claim 22, Asterjadhi teaches a terminal device, comprising a processor and a transceiver, wherein processor is configured to: 
(Asterjadhi column 8 lines 61-67 the STA can advertise to the AP that the STA may not wake up for one or more TIM messages column 9 lines 3-25 For STAs 106 that have notified the AP 104 in this manner, the AP 104 may not include identifiers in the TIM message, even when it has BUs intended for them. STAs 106 can claim their BUs by sending a PS-Poll at any time to the AP 104. In an embodiment, AP 104 can immediately send the BU in response to the PS-Poll. In another embodiment, the AP 104 can respond to the PS-Poll with an ACK, and deliver the BU at a later time. In yet another embodiment, the AP 104 may not immediately respond (neither with ACK nor with BU) to a PS-Poll. The AP 104 can instead reply with a Cumulative ACK frame sent after a given scheduled time after the TIM message.)))
; and 
receive, through the transceiver, the power saving signal from the base station at the first time position, the power saving signal being used for indicating the terminal device to wake up or sleep at a second time position (Asterjadhi column 9 lines 15-25 In other embodiments, the AP 104 can specify the waiting time to deliver the BU via an ACK frame, a TIM element (for a dynamic indication), a beacon, an association response, a probe response, or other management frames sent to the STA 106 (for a static indication). The STA 106 can go to sleep for the waiting time duration. The STA 106 can acknowledge correct reception of the BU by sending an ACK. The STA 106 can then go back to sleep.)
Asterjadhi does not teach

	wherein the wake-up capability comprises a first wake-up capability or a second wake-up capability, and a wake-up time corresponding to the first wake-up capability is longer than a wake-up time corresponding to the second wake-up capability

	However Qualcomm does teach 

wherein the wake-up capability comprises a first wake-up capability or a second wake-up capability, and a wake-up time corresponding to the first wake-up capability is longer than a wake-up time corresponding to the second wake-up capability (Qualcomm section 2, type I and type II, after the WUS detection the UE decides to switch for NPDCCH detection in the case of type II the time it takes to get ready for processing NPDCCH could be shorter than type I (WUS is shorter))
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Asterjadhi with Qualcomm for the same reasons stated in claim 1.


As to claim 2, the combination of Asterjadhi and Qualcomm teach the method according to claim 1, wherein the determining, by the base station, a first time position for sending power saving signal according to the wake-up capability comprises: 
determining, by the base station, a timing duration between the first time position and the second time position according to the wake-up capability (Asterjadhi column 9 lines 15-25 In various embodiments, the STA 106 can specify the waiting time to deliver the BU via the PS-Poll (for a dynamic indication), an association request, a probe request, and/or another management frame sent to the AP (for a static indication). In other embodiments, the AP 104 can specify the waiting time (timing duration between first time position and second time postion) to deliver the BU via an ACK frame, a TIM element (for a dynamic indication), a beacon, an association response, a probe response, or other management frames sent to the STA 106 (for a static indication). The STA 106 can go to sleep for the waiting time duration. The STA 106 can acknowledge correct reception of the BU by sending an ACK. The STA 106 can then go back to sleep; and 
determining, by the base station, the first time position according to the timing duration and the second time position (Asterjadhi column 9 lines 15-25 In various embodiments, the STA 106 can specify the waiting time to deliver the BU via the PS-Poll (for a dynamic indication), an association request, a probe request, and/or another management frame sent to the AP (for a static indication). In other embodiments, the AP 104 can specify the waiting time (timing duration between first time position and second time postion))

Claim 10 is rejected for the same rationale presented in claim 2.

As to claim 3, the combination of Asterjadhi and Qualcomm teach the method according to claim 2, wherein the timing duration when the terminal device has the first wake-up capability is longer than the timing duration when the terminal device has the second wake-up capability (Qualcomm section 2, type I and type II, after the WUS detection the UE decides to switch for NPDCCH detection in the case of type II the time it takes to get ready for processing NPDCCH could be shorter than type I (WUS is shorter))

Claims 11 and 19 is rejected for the same rationale presented in claim 3.




As to claim 4, the combination of Asterjadhi and Qualcomm teach the method according to claim 2, wherein the timing duration is a time duration between a start time-point or an end time-point of the first time position and a start time-point of the second time position (Asterjadhi column 9 lines 15-25 In various embodiments, the STA 106 can specify the waiting time to deliver the BU via the PS-Poll (for a dynamic indication), an association request, a probe request, and/or another management frame sent to the AP (for a static indication). In other embodiments, the AP 104 can specify the waiting time (timing duration between first time position and second time postion) to deliver the BU via an ACK frame, a TIM element (for a dynamic indication), a beacon, an association response, a probe response, or other management frames sent to the STA 106 (for a static indication). The STA 106 can go to sleep for the waiting time duration. The STA 106 can acknowledge correct reception of the BU by sending an ACK. The STA 106 can then go back to sleep)

Claim 12 is rejected for the same rationale presented in claim 4.

As to claim 5, the combination of Asterjadhi and Qualcomm teach the according to claim 1, wherein the second time position is a sub-frame or time slot, which is the first of the sub-frames or time slots for the terminal device to monitor 32Atty. Dkt. No. 10060-01-0048-US downlink control channel in a discontinuous reception (DRX) cycle ((Asterjadhi column 9 lines 15-25 In various embodiments, the STA 106 can specify the waiting time to deliver the BU via the PS-Poll (for a dynamic indication), an association request, a probe request, and/or another management frame sent to the AP (for a static indication). In other embodiments, the AP 104 can specify the waiting time (timing duration between first time position and second time postion) to deliver the BU via an ACK frame, a TIM element (for a dynamic indication), a beacon, an association response, a probe response, or other management frames sent to the STA 106 (for a static indication). The STA 106 can go to sleep for the waiting time duration. The STA 106 can acknowledge correct reception of the BU by sending an ACK. The STA 106 can then go back to sleep (DRX cycle))

Claims 13 and 20 is rejected for the same rationale presented in claim 5.



As to claim 6, the combination of Asterjadhi and Qualcomm teach the method according to claim 1, wherein the second time position is a paging occasion (PO) for transmitting a paging message (Asterjadhi Fig. 3 and column 9 lines 27-35 As shown, the AP 104 is configured to transmit a plurality of paging messages 302. The paging messages 302 can be sent in a TIM frame, a beacon, or using some other appropriate signaling. The STAs 106 can be configured to listen to one or more of the paging messages 302. Following the one or more paging messages 302, the STAs 106 can be configured to transmit requests to the AP 104 and receive a response from the AP 104.)



As to claim 7, the combination of Asterjadhi and Qualcomm teach the method according to claim 6, wherein when the power saving signal indicates the terminal device to wake up at the second time position, the method further comprises: sending, by the base station, the paging message to the terminal device on the PO (Asterjadhi Fig. 3 and column 9 lines 27-35 As shown, the AP 104 is configured to transmit a plurality of paging messages 302. The paging messages 302 can be sent in a TIM frame, a beacon, or using some other appropriate signaling. The STAs 106 can be configured to listen to one or more of the paging messages 302. Following the one or more paging messages 302, the STAs 106 can be configured to transmit requests to the AP 104 and receive a response from the AP 104.)

Claims 15, 21 and 24 is rejected for the same rationale presented in claim 7.



As to claim 8, the combination of Asterjadhi and Qualcomm teach the method according to claim 1, wherein the wake-up time corresponding to the first wake-up capability is a time period that the terminal device with the first wake-up capability needs for waking up, the wake-up time corresponding to the second wake-up capability is a wake-up time that the terminal device with the second wake-up capability needs for waking up (Qualcomm section 2, type I and type II, after the WUS detection the UE decides to switch for NPDCCH detection in the case of type II the time it takes to get ready for processing NPDCCH could be shorter than type I (WUS is shorter))
  
Claim 16 is rejected for the same rationale presented in claim 7.


As to claim 18, the combination of Asterjadhi and Qualcomm teach the method according to claim 17, wherein the wake-up capability is used by a base station for determining a timing duration between the first time position and the second time position, causing the base station to determine the first time position according to the timing duration and the second time position (Asterjadhi column 9 lines 15-25 In various embodiments, the STA 106 can specify the waiting time to deliver the BU via the PS-Poll (for a dynamic indication), an association request, a probe request, and/or another management frame sent to the AP (for a static indication). In other embodiments, the AP 104 can specify the waiting time (timing duration between first time position and second time postion) to deliver the BU via an ACK frame, a TIM element (for a dynamic indication), a beacon, an association response, a probe response, or other management frames sent to the STA 106 (for a static indication). The STA 106 can go to sleep for the waiting time duration. The STA 106 can acknowledge correct reception of the BU by sending an ACK. The STA 106 can then go back to sleep);  and
 wherein the timing duration is a time duration between a start time-point or an end time- point of the first time position and a start time-point of the second time position (Asterjadhi column 9 lines 15-25 In various embodiments, the STA 106 can specify the waiting time to deliver the BU via the PS-Poll (for a dynamic indication), an association request, a probe request, and/or another management frame sent to the AP (for a static indication). In other embodiments, the AP 104 can specify the waiting time (timing duration between first time position and second time postion) to deliver the BU via an ACK frame, a TIM element (for a dynamic indication), a beacon, an association response, a probe response, or other management frames sent to the STA 106 (for a static indication). The STA 106 can go to sleep for the waiting time duration. The STA 106 can acknowledge correct reception of the BU by sending an ACK. The STA 106 can then go back to sleep)

	Claim 23 is rejected for the same rationale presented in claim 18.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467